Title: From Benjamin Franklin to Philip Mazzei, 27 January 1780
From: Franklin, Benjamin
To: Mazzei, Philip


Sir
Passy Jan 27. 1780.
I received the Letters you have done me the honour of writing to me desiring an Advance of 200. Louis. The Reasons you offer to shew the Safety with which I might trust you with that Sum are good; but some unexpected Drafts on me, lately received, and the Engagements of various kinds that I am under, disable me from complying with such Requests as yours, of which I have many, unless I would hazard the Credit of the Congress, by becoming a Bankrupt myself. I know M. Dacosta has had considerable Remittances, lately from America, for I have accepted the Bills. Your Application would be more propper to Mr Wm. Lee, Agent for Virginia now residing at Brussels, than to me. I would nevertheless help you if I could, for your own Sake as well as that of your State, tho’ I know nothing of the Business.
With great Regard, I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
Mr P. Mezzei.
 Addressed: A Monsieur / Monsieur P. Mezzei / aux Soins de Monsr / Williams, Negt. / à Nantes
Endorsed: B Franklin Passy Jany. 27. 1780
